—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered January 26, 1996, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on this appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. Defendant, a prison inmate, entered a knowing, voluntary and intelligent plea of guilty to.the crime of attempted promoting prison contraband in the first degree, following which he was sentenced as a second felony offender to a prison term of IV2 to 3 years, to be served consecutively to the sentence he was already serving as the result of his previous conviction of the crime of murder in the second degree. Defendant’s sentence was in full accordance with the plea bargain agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.